 

EXHIBIT 10.4

 

SAREPTA THERAPEUTICS, INC.

 

2018 EQUITY INCENTIVE PLAN

 

STOCK APPRECIATION RIGHT AWARD AGREEMENT (STOCK SETTLED)

 

NOTICE OF STOCK APPRECIATION RIGHT GRANT

 

Participant: [Name of Participant]

 

Address: 

 

The above-named Participant (the “Participant”) has been granted a stock
appreciation right (the “SAR”) relating to the number of shares of Common Stock
of Sarepta Therapeutics, Inc., (the “Company”) set forth below (the “Shares”),
to be settled in Common Stock upon exercise, pursuant to the terms and
conditions of the 2018 Equity Incentive Plan (the “Plan) and this Stock
Appreciation Right Award Agreement (Stock Settled), including this Notice of
Stock Appreciation Right Grant (the “Notice of Grant”) and the Terms and
Conditions of Stock Appreciation Right Award attached hereto as Exhibit A
(together, this “Award Agreement”) as follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date 

 

 

 

 

 

Exercise Price per Share

 

 

 

 

 

Number of Shares of Stock relating to SAR

 

 

 

 

 

Total Exercise Price

 

 

 

 

 

Term/Expiration Date

 

 

 

Vesting Schedule

 

Subject to the terms and conditions of the Plan and this Award Agreement, this
SAR will vest and become exercisable, in accordance with the following vesting
schedule, with the number of Shares that vest on the first vesting date being
rounded up to the nearest whole share, the number of Shares that vest on any
subsequent vesting date being rounded down to the nearest whole share and the
SAR becoming vested as to 100% of the Shares on the final vesting date:

 

[INSERT VESTING SCHEDULE]

 

Notwithstanding the foregoing, in the event the Participant’s relationship with
the Company (and/or a Subsidiary) as a Service Provider terminates as a result
of the Service Provider’s death, the SAR will vest as to 100% of the Shares as
of the date of such death.

 

Exercisability of SAR Following Termination of Relationship as a Service
Provider

 

In the event of a termination of the Participant’s relationship with the Company
(and/or a Subsidiary) as a Service Provider, to the extent vested immediately
prior to such termination, the SAR will remain exercisable until the earlier of
(a) the expiration of the three-month period following such termination, in the
case of a termination other than due to the Participant’s death or Disability,
or the expiration of the 12-month period following such termination, in the case
of a termination due to the Participant’s death or Disability, or (b) the
Term/Expiration Date, and except to the extent previously exercised as permitted
by the Plan and this Award Agreement, will thereupon immediately terminate.

 

--------------------------------------------------------------------------------

 

 

Agreements and Acknowledgements

 

The Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and this Award Agreement. The Participant
further agrees to notify the Company upon any change in the residence address
indicated above.

 

Further, the Participant acknowledges and agrees that (i) this Award Agreement
may be executed in two or more counterparts, each of which will be an original
and all of which together will constitute one and the same instrument, (ii) this
Award Agreement may be executed and exchanged using facsimile, portable document
format (PDF) or electronic signature, which, in each case, will constitute an
original signature for all purposes hereunder, and (iii) such signature by the
Company will be binding against the Company and will create a legally binding
agreement when this Award Agreement is countersigned by the Participant.

 

PARTICIPANT

 

SAREPTA THERAPEUTICS, INC.

 

 

 

 

Signature

 

By

 

 

 

 

Print Name

 

Title

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHT AWARD

 

1.Grant of Stock Appreciation Right. The Company hereby grants to the
Participant the SAR relating to the number of Shares and having the exercise
price per share (the “Exercise Price”), as each are set forth in the Notice of
Grant that forms a part of this Award Agreement, to be settled in shares of
Common Stock upon exercise pursuant and subject to the terms and conditions of
the Plan and this Award Agreement. The SAR is granted in connection with the
Participant’s employment by or service to the Company and its Subsidiaries.

 

2.Vesting Schedule. The term “vest” as used herein with respect to the SAR or
any portion thereof means to become exercisable, and the term “vested” as
applied to any outstanding portion of the SAR means that the SAR is then
exercisable, subject in each case to the terms of the Plan and this Award
Agreement. Unless earlier terminated, forfeited, relinquished or expired and
subject to the Participant’s continuous relationship with the Company (and/or a
Subsidiary) as a Service Provider from the Date of Grant through each applicable
vesting date, the SAR will vest in accordance with the vesting provisions set
forth in the Notice of Grant.

 

3.Exercise of SAR; Termination of Relationship as a Service Provider.

 

(a)Right to Exercise. No portion of the SAR may be exercised until such portion
vests as set forth in this Award Agreement and may be exercised only in
accordance with the Plan and the terms of this Award Agreement. The latest date
on which the SAR or any portion thereof may be exercised is the Term/Expiration
Date, and if not exercised by such date, the SAR, or any remaining portion
thereof, will thereupon immediately terminate.

 

(b)Termination of Relationship as a Service Provider.

 

(i)Except as otherwise provided in any employment or change of control or
similar individual agreement between the Company and the Participant and as
provided in Section 3(b)(ii) below, if the Participant’s relationship with the
Company (and/or a Subsidiary) as a Service Provider ceases, the SAR, to the
extent not already vested, will be immediately forfeited and any vested portion
of the SAR that is then outstanding will remain exercisable for the period set
forth in the Notice of Grant.

 

(ii)In the event the Participant’s relationship with the Company (and/or a
Subsidiary) as a Service Provider terminates as a result of the Participant’s
death, the SAR will vest as to 100% of the Shares as of the date of such death
and will remain exercisable for the period set forth in the Notice of Grant.

 

(c)Method of Exercise. This SAR may be exercised by delivery to the Company of
an exercise notice, in the form attached as Exhibit B (the “Exercise Notice”) or
in such other form (including electronic) acceptable to the Administrator,
signed (including by electronic signature) by the Participant (or, in the event
of the death of the Participant, the Beneficiary (as defined below)). Each
election to exercise must be received by the Company at its principal office or
by such other party as the Administrator may prescribe and must be accompanied
by payment in full of any tax withholdings due in connection with such exercise.

 

4.Payment upon Exercise. Upon exercise of the SAR, or any portion thereof, the
Company shall issue to the Participant a number of Shares (rounded down to the
nearest whole share) having a Fair Market Value (determined as of the date on
which the SAR is exercised) equal to the product of (a) the number of Shares
with respect to which the SAR is exercised, and (b) the excess, if any, of (i)
the Fair Market Value per Share upon the date of such exercise over (ii) the
Exercise Price.

 

5.Death of Participant. In the event of the death of the Participant, the SAR
may be exercised by the beneficiary named in the written designation (in a form
acceptable to the Administrator) most recently filed with the Administrator by
the Participant and not subsequently revoked, or if there is no such designated
beneficiary, by the executor or administrator of the Participant’s estate (in
each case, the “Beneficiary”). Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to the Participant’s Beneficiary. The exercise of the SAR or
any portion thereof by the Beneficiary and any distribution or delivery under
this Award Agreement to the Beneficiary will be subject to the Company receiving
appropriate proof of the right of the Beneficiary to exercise the SAR or receive
such distribution or delivery, as the case may be, as determined by the
Administrator.

 

 

--------------------------------------------------------------------------------

 

6.Tax Obligations.

 

(a)Withholding Taxes. The exercise of the SAR will give rise to “wages” subject
to withholding. The Participant expressly acknowledges and agrees that the
Participant’s rights hereunder, including the right to be issued Shares upon
exercise, are subject to the Participant promptly paying all taxes required to
be withheld to the Company in cash, by check, with consideration received by the
Company under any formal cashless exercise program implemented by the Company in
connection with the Plan or by the surrender of Shares with a Fair Market Value
on the date of surrender equal to the amount of all taxes required to be
withheld, provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company (or by such other means as may be acceptable to the Administrator). No
Shares will be transferred pursuant to the exercise of the SAR unless and until
the person exercising the SAR has remitted to the Company an amount in cash or
by check sufficient to satisfy any federal, state, local, foreign or provincial
withholding tax requirements, or has made other arrangements satisfactory to the
Administrator with respect to such taxes. The Participant authorizes the Company
and its Subsidiaries to withhold such amount from any amounts otherwise owed to
the Participant, but nothing in this sentence may be construed as relieving the
Participant of any liability for satisfying his or her obligation under the
preceding provisions of this Section.

(b)Participant Acknowledgment. Regardless of any action taken by the Company or
its Subsidiaries, the Participant acknowledges and agrees that the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, capital/gains tax, payment on account or other tax-related items related to
the SAR and the Participant’s participation in the Plan (“Tax-Related Items”) is
and remains the Participant’s sole responsibility and may exceed the amount, if
any, withheld by the Company or its Subsidiaries. The Participant further
acknowledges that the Company and/or its Subsidiaries (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the SAR, including the grant, vesting or
exercise of the SAR, the subsequent sale of any Shares acquired pursuant to the
exercise of the SAR and the receipt of any dividends; and (ii) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the SAR to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant becomes
subject to tax in more than one jurisdiction between the Grant Date and the date
of any relevant taxable or tax withholding event, the Participant acknowledges
and agrees that the Company and/or its Subsidiaries may be required to withhold
or account for Tax-Related Items in more than one jurisdiction.

7.Rights as Stockholder. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder will exist with respect to the Shares subject to the SAR,
notwithstanding the exercise of the SAR. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 15(a) of the Plan.

 

8.No Guarantee of Continued Service. Neither the grant of the SAR, nor the
issuance of Shares upon exercise of the SAR, will give the Participant any right
to be retained in the employ or service of the Company or any of its
subsidiaries, affect the right of the Company or any of its subsidiaries to
discharge the Participant at any time, or affect any right of the Participant to
terminate his or her relationship with the Company (AND/OR ANY SUBSIDIARY) as a
Service Provider at any time.

 

9.Non-transferability of SAR. This SAR may not be transferred except as
expressly permitted under Section 5 of this Award Agreement or Section 14 of the
Plan.

 

10.Additional Conditions to Issuance of Stock. The Company will not be obligated
to deliver any Shares under this Award Agreement or to remove any restriction
from Shares previously delivered hereunder until: (i) the Company is satisfied
that all legal matters in connection with the issuance and delivery of such
Shares have been addressed and resolved; (ii) if the outstanding Common Stock is
at the time of delivery listed on any stock exchange or national market system,
the shares to be delivered have been listed or authorized to be listed on such
exchange or system upon official notice of issuance; and (iii) all conditions
contained in this Award Agreement have been satisfied or waived. The Company may
require, as a condition to the exercise of the SAR or the delivery of Shares
under the SAR, such representations or agreements as counsel for the Company may
consider appropriate to avoid violation of any federal securities law
(including, without limitation, the Securities Act of 1933, as amended), any
applicable state or non-U.S. securities law or rule of any applicable stock
exchange or national market system.

 

 

--------------------------------------------------------------------------------

 

11.Provisions of the Plan. This Award Agreement is subject in its entirety to
all terms and provisions of the Plan, which is incorporated herein by reference.
In the event of a conflict between one or more provisions of this Award
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Award Agreement will
have the meaning set forth in the Plan. A copy of the Plan as in effect on the
Date of Grant has been furnished to the Participant. By accepting, or being
deemed to have accepted, all or any part of the SAR, the Participant agrees to
be bound by the terms and conditions of the Plan and this Award Agreement.

 

12.Recoupment Policy; Stock Ownership Guidelines. The SAR and any Shares issued
pursuant to exercise of the SAR (or any portion of the SAR) are subject to the
Company’s Recoupment Policy and its Stock Ownership Guidelines, where
applicable.

 

13.Electronic Delivery. The Company may decide to deliver any documents related
to the SAR awarded hereunder or future equity awards that may be awarded under
the Plan by electronic means or request the Participant’s consent to participate
in the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

14.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Sarepta Therapeutics,
Inc., 215 First Street, Suite 7, Cambridge, MA 02142, or at such other address
as the Company may hereafter designate in writing.

 

15.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

 

16.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

 

17.Modifications to the Agreement. This Award Agreement (including all exhibits)
and the Plan constitute the entire understanding of the parties on the subjects
covered. The Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein. The Administrator may at any time or times
amend this Award Agreement for any purpose which may at the time be permitted by
law; provided, however, that except as otherwise expressly provided herein or in
the Plan the Administrator may not, without the Participant’s consent, alter the
terms of this Award Agreement so as to affect materially and adversely the
Participant’s rights under this Award Agreement. Notwithstanding anything to the
contrary in the Plan or this Award Agreement, the Company reserves the right to
revise this Award Agreement as it deems necessary or advisable, in its sole
discretion and without the consent of Participant, to comply with Section 409A
of the Code or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this SAR.

 

18.Limitation on Liability. Notwithstanding anything to the contrary in the Plan
or this Award Agreement, neither the Company, nor any of its Subsidiaries, nor
the Administrator, nor any person acting on behalf of the Company, any of its
Subsidiaries, or the Administrator, will be liable to the Participant or to any
Beneficiary by reason of any acceleration of income, or any additional tax
(including any interest and penalties), asserted by reason of the failure of
this SAR award to satisfy the requirements of Section 409A of the Code or by
reason of Section 4999 of the Code, or otherwise asserted with respect to this
SAR award.

 

19.Governing Law. This Award Agreement is governed by the laws of the State of
Delaware, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under the SAR or this Award
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Delaware, and agree that such litigation will be conducted in the state
courts of Delaware, or the federal courts for the United States for the District
of Delaware, and no other courts, where the SAR is granted and/or to be
performed.

 

 

--------------------------------------------------------------------------------

 

20.Nature of Grant. In accepting the SAR, the Participant acknowledges and
agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

(b)the grant of the SAR is voluntary and occasional and does not create any
contractual or other right to receive future grants of SARs, or benefits in lieu
of SARs, even if SARs have been granted in the past;

(c)all decisions with respect to future SAR grants, if any, will be at the sole
discretion of the Company;

(d)the Participant’s participation in the Plan is voluntary;

(e)the SAR and the underlying Shares are extraordinary items that (i) do not
constitute compensation of any kind for services of any kind rendered to the
Company and/or any Subsidiary, and (ii) are outside the scope of the
Participant’s employment or service contract, if any;

(f)the SAR and the underlying Shares and the income and value of the same, are
not intended to replace any pension rights or compensation;

(g)the SAR and the underlying Shares and the income and value of the same, are
not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company and/or any Subsidiary;

(h)the future value of the underlying Shares is unknown and cannot be predicted
with certainty, and the Shares acquired upon exercise may increase or decrease
in value;

(i)if the underlying Shares do not increase in value, the SAR will have no
value;

(j)if the Participant exercises his or her SAR and obtains Shares, the value of
such Shares acquired upon exercise may increase or decrease in value, even below
the Exercise Price;

(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the SAR or diminution in value of the SAR or Shares purchased
through exercise, forfeiture of the SAR resulting from the termination of the
Participant’s employment by the Company and/or any Subsidiary or continuous
service (for any reason whatsoever and, whether or not later found to be invalid
or in breach of applicable labor laws or the terms of the Participant’s
employment or service agreement, if any);

(l)for purposes of this SAR, regardless of the reason of the Participant’s
termination (and whether or not later found to be invalid or in breach of
applicable labor laws or the terms of the Participant’s employment or service
agreement, if any), the Participant’s employment or service relationship will be
considered terminated effective as of the date the Participant is no longer
actively employed or providing services and will not be extended by any notice
period mandated under local law (e.g., active employment would not include any
contractual notice period or any period of “garden leave” or similar period
pursuant to local law). The Administrator shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
this SAR (including whether the Participant may still be considered to be
providing services while on a leave of absence); and

(m)the Company and any Subsidiaries shall not be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the SAR or of any amounts due to the
Participant pursuant to the exercise of the SAR or the subsequent sale of any
Shares acquired upon exercise.

 

--------------------------------------------------------------------------------

 

21.Data Privacy.

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s Data (as
defined below) by and among, as necessary and applicable, the Company and any
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.

 

The Participant understands that the Company and/or Subsidiaries may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social security or insurance number or other identification number, salary,
nationality, and job title, any Common Stock or directorships held in the
Company, and details of the SAR or any other SARs or other entitlement to
Shares, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the purpose of implementing, administering and
managing the Plan. The Participant understands that Data will be transferred to
E*TRADE Securities LLC (including any of its affiliates and successors) or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan, that these recipients may be located in the
Participant’s country or elsewhere, including outside the European Economic
Area, and that the recipients’ country may have different data privacy laws and
protections than the Participant’s country. The Participant authorizes the
Company, E*TRADE Securities LLC (including any of its affiliates and successors)
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any Shares acquired upon exercise of the SAR.

 

The Participant understands that the Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant understands
that Data shall be held as long as is reasonably necessary to implement,
administer and manage the Participant’s participation in the Plan, and that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. Further, the
Participant understands that the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
employment status or service and career with the Company and/or any Subsidiary
will not be adversely affected; the only adverse consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant the SARs or other equity awards or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing such consent
may affect the Participant’s ability to participate in the Plan. In addition,
the Participant understands that the Company and its Subsidiaries have
separately implemented procedures for the handling of Data which the Company
believes permits the Company to use the Data in the manner set forth above
notwithstanding the Participant’s withdrawal of such consent. For more
information on the consequences of refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact the Participant’s
local human resources representative.

 

22.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on the Participant’s country of residence, the Participant may
be subject to insider trading restrictions and/or market abuse laws, which may
affect the Participant’s ability to acquire or sell Shares or rights to Shares
under the Plan during such times as the Participant is considered to have
“inside information” regarding the Company (as defined by the laws in the
Participant’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant acknowledges that it
is the Participant’s responsibility to comply with any applicable restrictions,
and the Participant is advised to speak to the Participant’s personal advisor on
this matter.

 

 

--------------------------------------------------------------------------------

 

23.Foreign Asset/Account Reporting Requirements and Exchange Controls. The
Participant’s country may have certain foreign asset and/or foreign account
reporting requirements and exchange controls which may affect the Participant’s
ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends paid on Shares, sale
proceeds resulting from the sale of Shares acquired under the Plan) in a
brokerage or bank account outside the Participant’s country. The Participant may
be required to report such accounts, assets or transactions to the tax or other
authorities in the Participant’s country. The Participant may be required to
repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to the Participant’s country through a
designated bank or broker within a certain time after receipt. The Participant
acknowledges that it is the Participant’s responsibility to be compliant with
such regulations, and the Participant should consult the Participant’s personal
legal advisor for any details.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

SAREPTA THERAPEUTICS, INC.

 

2018 EQUITY INCENTIVE PLAN

 

STOCK APPRECIATION RIGHT (STOCK SETTLED) EXERCISE NOTICE

 

Sarepta Therapeutics, Inc.

215 First Street

Suite 7

Cambridge, MA 02142

 

1.Exercise of Stock Appreciation Right. Effective as of today, _____________,
20__, the undersigned (“Participant,”) hereby elects to exercise the stock
appreciation right (the “SAR”) relating to _____ shares (the “Shares”) of the
Common Stock of Sarepta Therapeutics, Inc. (the “Company”) under and pursuant to
the 2018 Equity Incentive Plan (the “Plan”) and the Stock Appreciation Right
Award Agreement dated _____________, 20__ (the “Award Agreement”). The aggregate
exercise price for the Shares will be $________, pursuant to the Award
Agreement. Capitalized terms used herein without definition shall have the
meanings given in the Plan and, if not defined in the Plan, the Award Agreement.

 

2.Delivery of Payment. Participant herewith delivers to the Company any required
tax withholding to be paid in connection with the exercise of the SAR.

 

3.Representations of Participant. Participant acknowledges that Participant has
received, read and understood the Plan and the Award Agreement. Participant
agrees to abide by and be bound by their terms and conditions. The Purchaser
further acknowledges that he or she has received and reviewed a copy of the
prospectus required by Part I of Form S-8 relating to shares of Common Stock
that may be issued under the Plan.

 

4.Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares issued upon
exercise of the SAR, notwithstanding the exercise of the SAR. The Shares so
acquired will be issued to Participant as soon as practicable after exercise of
the SAR. No adjustment will be made for a dividend or other right for which the
record date is prior to the date of issuance, except as provided in Section 15
of the Plan.

 

5.Tax Consultation. Participant understands that Participant may suffer adverse
tax consequences as a result of Participant’s exercise of the SAR or the
disposition of any Shares issued upon exercise of the SAR. Participant
represents that Participant has consulted with any attorneys and tax consultants
Participant deems advisable in connection with the exercise of the SAR and the
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.

 

6.Entire Agreement; Governing Law. The Plan and the Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. This Exercise Notice
is governed by the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof..

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------

 

 

Submitted by:

 

Accepted by:

 

 

PARTICIPANT:

 

SAREPTA THERAPEUTICS, INC.

 

 

 

 

 

Signature

 

By

 

 

 

 

 

Print Name

 

Title

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

 